UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2015(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 99.3% Arizona 2.2% Arizona, Salt River Pima-Maricopa, Indian Community, 0.03% *, 10/1/2025, LOC: Bank of America NA California 11.9% California, BB&T Municipal Trust, Anaheim Public Financing Authority, Series 2011, 144A, 0.06% *, 9/1/2022, LIQ: Branch Banking & Trust California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.52% *, 9/6/2035, GTY: Citibank NA Los Angeles, CA, Department of Water & Power Revenue, Series A-2, 144A, Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2025, INS: AGMC Los Angeles, CA, Tax and Revenue Anticipation Notes, 1.5%, 6/25/2015 San Bernardino County, CA, General Obligation, Series A, 144A, 2.0%, 6/30/2015 Delaware 2.3% Delaware, BB&T Municipal Trust, Series 5000, 144A, 0.12% *, 10/1/2028, LOC: Rabobank International District of Columbia 2.1% Metropolitan Washington, DC, Airport Authority System Revenue, Series C-2, 0.02% *, 10/1/2039, LOC: Barclays Bank PLC Florida 3.5% Lee County, FL, Industrial Development Authority Revenue, Improvement Hope Hospice Project, 0.02% *, 10/1/2027, LOC: Northern Trust Co. Georgia 1.7% Georgia, Private Colleges & Universities Authority Revenue, TECP, 0.06%, 6/15/2015 Rockdale County, GA, Water & Sewerage Authority, 144A, Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2020, INS: AGMC Idaho 2.1% Idaho, State Tax Anticipation Notes, 144A, 2.0%, 6/30/2015 Illinois 11.0% Channahon, IL, Morris Hospital Revenue, Series D, 0.02% *, 12/1/2032, LOC: U.S. Bank NA Illinois, State Development Finance Authority Revenue, Chicago Symphony Project, 0.03% *, 12/1/2033, LOC: PNC Bank NA Illinois, State Educational Facilities Authority Revenue, TECP, 0.06%, 6/3/2015 Illinois, State Educational Facilities Authority, State Xavier University Project, Series A, 144A, 0.04% *, 10/1/2032, LOC: First Merit Bank University of Illinois, Health Services Facilities Systems, Series B, 0.04% *, 10/1/2026, LOC: Wells Fargo Bank NA Kentucky 4.1% Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.03% *, 3/1/2030, LOC: U.S. Bank NA Kentucky, State Economic Development Finance Authority Revenue, Catholic Health Initiatives: Series B-2, 0.17% **, Mandatory Put 8/27/2015 @ 100, 2/1/2046 Series B-3, 0.17% **, Mandatory Put 8/28/2015 @ 100, 2/1/2046 Maryland 1.7% Maryland, State General Obligation, Series B, 144A, 5.0%, 3/15/2016 Massachusetts 1.6% Massachusetts, University Building Authority, TECP, 0.07%, 5/7/2015, LOC: State Street Bank & Trust Co. Michigan 2.5% Michigan, RIB Floater Trust, Series 2014-7WE, 144A, 0.12% *, 6/1/2015, LOC: Barclays Bank PLC New Hampshire 1.8% New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.03% *, 12/1/2034, LOC: Citizens Bank of NH New York 18.8% New York, RBC Municipal Products, Inc. Trust, Series O-86, 144A, Optional Put with 7 days notice @ par, 0.12% **, 5/15/2022, LIQ: Royal Bank of Canada New York, RIB Floater Trust, Series 1WX, 144A, 0.03% *, 6/15/2035, LIQ: Barclays Bank PLC New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series A, 144A, 0.04% *, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency, 100 Maiden Lane Properties LLC, Series A, 0.02% *, 5/15/2037, LIQ: Fannie Mae New York, State Power Authority: TECP, 0.05%, 4/7/2015, LOC: JPMorgan Chase, TD Bank, State Street Bank and Trust, Wells Fargo NA 0.07% *, Mandatory Put 9/1/2015 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Urban Development Corp. Revenue, Series A3C, 0.03% *, 3/15/2033, SPA: JPMorgan Chase Bank NA New York City, NY, Transitional Finance Authority Revenue, Series 3393, 144A, 0.03% *, 11/1/2042, LIQ: Morgan Stanley Bank New York, NY, General Obligation: Series B2, 0.05% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series H, 2.0%, 8/1/2015 Series H, 144A, 5.0%, 8/1/2015, INS: AMBAC Port Authority of New York & New Jersey, Series R-14077, 144A, 0.03% *, 6/1/2021, LIQ: Citibank NA Oregon 1.2% Clackamas County, OR, School District No. 86, 144A, Prerefunded 6/15/2015 @ 100, 5.0%, 6/15/2018, INS: AGMC Oregon, State Tax Anticipation Notes, Series A, 144A, 2.0%, 6/15/2015 Pennsylvania 3.4% Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.03% *, 11/1/2039, LOC: PNC Bank NA Northeastern, PA, Hospital & Education Authority, Commonwealth Medical College Project, 0.02% *, 9/1/2034, LOC: PNC Bank NA Puerto Rico 1.4% Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-54, 144A, 0.22% **, 5/1/2017, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada South Carolina 0.7% South Carolina, State Economic Development, Series A, 144A, 5.0%, 4/1/2016 Tennessee 2.5% Tennessee, Tennergy Corp., Gas Revenue, Stars Certificates, Series 2006-001, 144A, 0.18% *, 5/1/2016 Texas 13.8% Austin, TX, Independent School District, 144A, 5.0%, 8/1/2015 Harris County, TX, Cultural Education Facility, TECP, 144A, 0.14%, 8/5/2015 Houston, TX, TECP, 0.05%, 4/17/2015 Lamar, TX, Consolidated Independent School District, Series R-12266, 144A, 0.03% *, 8/1/2015, SPA: Citibank NA Texas, Dallas Performing Arts Cultural Facilities Corp., Center for the Performing Arts Foundation, Series B, 144A, 0.04% *, 9/1/2041, LOC: JPMorgan Chase Bank NA Texas, State Transportation Commission, Mobility Fund, Series A, Prerefunded 4/1/2015 @ 100, 5.0%, 4/1/2028 Utah 0.8% Utah County, UT, Hospital Revenue, IHC Health Services, Inc., Series B, 144A, 0.08% **, 5/15/2049 Virginia 4.1% Stafford County, VA, Staunton Industrial Development Authority Revenue, Vaco Direct Loan, Series B-1, 0.03% *, 8/1/2028, LOC: Bank of America NA Virginia, Federal Home Loan Mortgage Corp., Multi-Family Variable Rate Certificates, "A", Series MO27, 0.03% *, 10/15/2029, LIQ: Freddie Mac Washington 2.0% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.02% *, 9/1/2035, LOC: U.S. Bank NA West Virginia 0.7% Cabell County, WV, University Facilities, Provident Group Marshall Properties, Series A, 0.04% *, 7/1/2039, LOC: Bank of America NA Wyoming 1.4% Sweetwater County, WY, Pollution Control Revenue, PacifiCorp Project, Series A, 0.04% *, 12/1/2020, LOC: Bank of Nova Scotia Total Municipal Investments (Cost $142,786,879) Closed-End Investment Company 0.4% California California, Nuveen Dividend Advantage Municipal Fund 2, 144A, AMT, 0.12% *, 8/3/2043, LIQ: Royal Bank of Canada(Cost $600,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $143,386,879) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2015. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2015. † The cost for federal income tax purposes was $143,386,879. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
